ORDER
The joint motion filed by the parties pursuant to their Settlement Agreement is hereby granted. In accordance therewith, this Court’s June 26, 1985 judgment, decision, and opinion, 765 F.2d 747, are vacated as moot under United States v. Munsing-wear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 106-07, 95 L.Ed. 36 (1950), in light of the Settlement Agreement. The case is remanded to the district court for vacation of its decision as moot under United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 106-07, 95 L.Ed. 36 (1950), in light of the Settlement Agreement. Mandate is to issue forthwith.